DETAILED ACTION
Claims 1, 10 and 20 are amended. Claims 1-20 are pending.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almholt (US 20170235386).
As per claim 20, Almholt discloses a system determining location a body part ([0021]; [0033]), comprising:
a signal generator (Fig. 2, #210) for generating a plurality of signals ([0021]);
an electrode conductor (#220) adapted to infuse at least one signal into the body part (i.e., human finger, metal object, etc.) via the electrode conductor (#220) so that the body part (i.e., human finger, metal object, etc.) is adapted to be capacitively detected ([0032]-[0034]; [0052]-[0058]);

a processor (#210) operably connected to the conductor (#231), wherein the processor (#210) is adapted to determine a location of the body part (i.e., human finger, metal object, etc.) using at least two measurements of capacitvely detected signals from the body part (i.e., human finger, metal object, etc.), wherein the detected signals are signals that are infused by the electrode conductor (#220) and transmitted by the body part ([0032]-[0034]; [0052]-[0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo (US 20090251360) in view of Almholt.
As per claim 1, Uebo discloses a method of sensing a range of a conductive object (Fig. 1, #6) from a conductor (#3; Abstract), comprising:
generating a first signal (#VT; [0118]-[0119]);
infusing the first signal into the conductive object (#6; [0118]);
moving the conductive object (#6) to a first known distance from the conductor (#3; Fig. 3; [0155]); 

determining a first measurement of the detected first signal taken during the first time period ([0132]-[0135]);
moving the conductive object (#6) to a second known distance from the conductor (#3; Fig. 5; [0159]);
detecting the first signal at the conductor (#3) during a second time period using the signal transmitted from the conductive object (#6; [0122]-[0123]; [0131]-[0132] and Eq. 3);
determining a second measurement of the first signal taken during the second time period ([0132]-[0135]);
calculating a signal-to-distance map (#R(x)) based on the first measurement and the second measurement ([1053]; [0159]);
sensing a second signal at the conductor (#3) during a third time period ([0132]-[0135] and Eq. 3); and
determining the range based on the second signal sensed during the third time period and the signal-to-distance map ([0132]-[0135]; [0153]; [0159]).
However, Uebo does not teach infusing the first signal into the conductive object so that the conductive object is adapted to be capacitively detected; 
capacitively detecting the first signal at the conductor during a first time period using the signal transmitted from the conductive object.
 Almholt teaches infusing the first signal into the conductive object so that the conductive object is adapted to be capacitively detected ([0032]-[0034]; [0052]-[0058]); 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the capacitance detection disclosed by Almholt to the method of Uebo so as to discern the proximal presence of an object by detecting a change in capacitance of the capacitive sensor (Almholt: [0032]).
As per claim 2, Uebo in view of Almholt discloses the method of claim 1, wherein determining the first measurement is performed by:
performing a Fourier transform of the first signal detected at the conductor during the first time period (Uebo: [0127]; [0153]; [0159]); and
determining an amplitude corresponding to the first signal in the Fourier transform of the first signal (Uebo: [0142]-[0144]).
As per claim 3, Uebo in view of Almholt discloses the method of claim 2, wherein determining the second measurement is performed by:
performing a Fourier transform of the first signal detected at the conductor during the second time period (Uebo: [0127]; [0153]; [0159]); and
determining an amplitude corresponding to the first signal in the Fourier transform of the first signal taken during the second time period (Uebo: [0142]-[0144]).
As per claims 4 and 13, Uebo in view of Almholt discloses the method of claim 1 (claim 10), wherein the conductor (Uebo: #3) is part of an array of conductors (Uebo: [0123]).


generating a first signal (#VT) using a signal generator (#1; [0118]-[0119]);
infusing the first signal into the body part (#6) via an electrode conductor (#2; [0118]; [0120]);
detecting the first signal at a conductor (#3) during a first time period using the first signal transmitted from the body part (#6; [0122]-[0123]; [0131]-[0132]), wherein the body part (#6) is at a first known distance from the conductor ([0132] and Eq. 3; Fig. 5; [0155]);
determining a first measurement of the first signal detected during the first time period ([0132]-[0135]);
detecting the first signal at the conductor (#3) during a second time period using the first signal transmitted from the body part (#6; [0122]-[0123]; [0131]-[0132] and Eq. 3), wherein the body part (#6) is at a second known distance from the conductor (Fig. 5; [0159]);
determining a second measurement of the first signal detected during the second time period ([0132]-[0135]);
calculating a signal-to-distance map (#R(x)) based on the first measurement and the second measurement ([0153]; [0159]);
sensing a second signal at the conductor (#3) during a third time period ([0132]-[0135] and Eq. 3); and
determining a range based on the second signal sensed during the third time period and the signal-to-distance map ([0132]-[0135]; [0153]; [0159]).

capacitively detecting the first signal at a conductor during a first time period using the first signal transmitted from the body part.
Almholt teaches infusing the first signal into the body part via an electrode conductor so that the body part is adapted to be capacitively detected ([0032]-[0034]; [0052]-[0058]);
capacitively detecting the first signal at a conductor during a first time period using the first signal transmitted from the body part ([0032]-[0034]; [0052]-[0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the capacitance detection disclosed by Almholt to the method of Uebo so as to discern the proximal presence of an object by detecting a change in capacitance of the capacitive sensor (Almholt: [0032]).
As per claim 11, Uebo in view of Almholt discloses the method of claim 10, wherein determining the first measurement is performed by:
performing a Fourier transform of the first signal detected at the conductor during the first time period (Uebo: [0127]; [0153]; [0159]); and
determining an amplitude corresponding to the first signal in the Fourier transform of the first signal (Uebo: [0142]-[0144]).
As per claim 12, Uebo in view of Almholt discloses the method of claim 11, wherein the step of determining the second measurement is performed by:

determining an amplitude corresponding to the first signal in the Fourier transform of the first signal (Uebo: [0142]-[0144]).
Claims 5, 7-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Almholt in view of Sato (US 20070063987).
As per claims 5 and 14, Uebo in view of Almholt discloses the method of claim 4 (claim 13).
However, the prior art of Uebo and Almholt do not teach the array of conductors comprises linear conductors and spot sensor conductors.
Sato teaches in an analogous art of position detection, the array of conductors comprises linear conductors and spot sensor conductors ([0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the array of conductors disclosed by Uebo in view of Almholt according to Sato so that the reception antenna is formed of linear conductors and spot sensor conductors.
As per claims 7 and 16, Uebo in view of Almholt discloses the method of claim 1 (claim 10).
However, the prior art of Uebo and Almholt do not teach the conductor is a spot sensor conductor.
Sato teaches in an analogous art of position detection, the conductor is a spot sensor conductor ([0063]).

As per claims 8 and 17, Uebo in view of Almholt in view of Sato discloses the method of claim 7 (claim 16), wherein the conductor (Uebo: #3) is part of an array of conductors (Uebo: [0123]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Almholt in view of Bateman (US 20070052593).
As per claims 6 and 15, Uebo in view of Almholt discloses the method of claim 4 (claim 13).
However, the prior art of Uebo and Almholt do not teach each conductor in the array of conductors is separated from another conductor in the array of conductors by a dielectric material.
Bateman teaches each conductor in the array of conductors is separated from another conductor in the array of conductors by a dielectric material ([0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include the dielectric material disclosed by Bateman to the conductors disclosed by Uebo in view of Almholt so as to provide support and separation between the conductors.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Almholt in view of Kawano (US 20100207820).

However, the prior art of Uebo and Almholt do not teach each of the plurality of signals is orthogonal with respect to each other.
Kawano teaches in a related field of distance measuring, each of the plurality of signals is orthogonal with respect to each other ([0024]; [0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the plurality of signals of Uebo in view of Almholt according to Kawano so that the transmitted signal are orthogonal to each other.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Almholt in view of Luo (US 20150277597).
As per claim 19, Uebo in view of Almholt discloses the method of claim 10.
However, the prior art of Uebo and Almholt do not teach the electrode conductor is adapted to infuse the first signal into a wrist.
Luo teaches the electrode conductor is adapted to infuse the first signal into a wrist (Fig. 2, #230; [0034]; [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the method of Uebo in view of Almholt the electrode conductor disclosed by Luo so as to identify and detect a particular hand of the user.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 20 have been considered but are moot because the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nelson Lam/Examiner, Art Unit 2622      




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622